


110 HR 7298 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7298
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Lamborn (for
			 himself, Mr. Paul, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for expensing certain depreciable business assets and
		  to allow a deduction for the original purchase of domestically manufactured
		  automobiles.
	
	
		1.Small business expensing
			 provisions made permanent
			(a)Increase in
			 small business expensing made permanent
				(1)In
			 generalSubsection (b) of section 179 of the Internal Revenue
			 Code of 1986 (relating to limitations) is amended—
					(A)by striking
			 $25,000 ($125,000 in the case of taxable years beginning after 2006 and
			 before 2011) in paragraph (1) and inserting $500,000,
			 and
					(B)by striking
			 $200,000 ($500,000 in the case of taxable years beginning after 2006 and
			 before 2011) in paragraph (2) and inserting
			 $1,000,000.
					(2)Conforming
			 amendmentSection 179(b) of such Code is amended by striking
			 paragraph (7).
				(b)Expensing for
			 computer software made permanentClause (ii) of section
			 179(d)(1)(A) of such Code is amended by striking and which is placed in
			 service in a taxable year beginning after 2002 and before 2011,.
			(c)Inflation
			 adjustment
				(1)So much of
			 subparagraph (A) of section 179(b)(5) of such Code as precedes clause (i)
			 thereof is amended to read as follows:
					
						(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2009, the $500,000 and
				$1,00,000 amounts in paragraphs (1) and (2) shall each be increased by an
				amount equal to—
						.
				(2)Section
			 179(b)(5)(A)(ii) of such Code is amended by striking 2006 and
			 inserting 2008.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			2.Deduction for
			 purchase of domestically manufactured automobiles
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Deduction for
				purchase of domestically manufactured automobiles
						(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction an amount equal to the cost of any qualified automobile placed in
				service by the taxpayer during the taxable year.
						(b)Limitation per
				vehicleThe amount of the
				deduction allowed under subsection (a) for any vehicle shall not exceed
				$10,000.
						(c)Qualified
				automobileFor purposes of this section—
							(1)In
				generalThe term qualified automobile means any
				motor vehicle—
								(A)the final assembly
				of which is in the United States by a manufacturer,
								(B)the original use
				of which commences with the taxpayer, and
								(C)which is acquired
				for use by the taxpayer and not for resale.
								(2)Motor
				vehicleFor purposes of
				paragraph (1), the term motor
				vehicle means any vehicle which is manufactured primarily for use on
				public streets, roads, and highways (not including a vehicle operated
				exclusively on a rail or rails) and which has at least 4 wheels.
							(d)Special
				rules
							(1)Basis
				reductionThe basis of any property for which a deduction is
				allowable under subsection (a) shall be reduced by the amount of such
				deduction.
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				deduction allowable under subsection (a) with respect to any property which
				ceases to be property eligible for such deduction.
							(3)Property used
				outside United States, etc., not qualifiedNo deduction shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(4)Property used in
				trade or businessNo
				deduction shall be allowed under subsection (a) with respect to any property of
				a character which is subject to the allowance under section 167 (relating to
				allowance for depreciation, etc.).
							(e)Denial of double
				benefitNo deduction shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this chapter.
						(f)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2010.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
				
					
						Sec. 224. Deduction for purchase of
				domestically manufactured automobiles.
						Sec. 225. Cross
				reference.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service in taxable years ending
			 after the date of the enactment of this Act.
			
